Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Xie discloses a cable comprising a composition comprising a PEEK and a fluororesin of

    PNG
    media_image1.png
    231
    476
    media_image1.png
    Greyscale

In addition, Xie discloses that the resin composition contains PEEK and fluororesin at a mass ratio of 95:5 to 50:50.  However, Xie fails to teach, suggest, or otherwise render obvious the same melt viscosity ratio of the PEEK to fluororesin as recited in the instant claims.  Thus, the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Linda Chau
/L.N.C/Examiner, Art Unit 1785       

/Holly Rickman/Primary Examiner, Art Unit 1785